1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    SHARON SMASON,                             Case No. 2:18-cv-05924-DMG-MAA
12                        Plaintiff,             ORDER ACCEPTING FINDINGS
13          v.                                   AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
14    ANDREW M. SAUL, Commissioner               JUDGE
15    of Social Security,

16                        Defendant.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
19   other records on file, as well as the Report and Recommendation of the United
20   States Magistrate Judge [“R&R,” Doc. # 26].
21         Plaintiff submitted a letter addressed to the Magistrate Judge dated August
22   12, 2019. [Doc. # 27.] The letter violates Local Rule 83-2.5, which provides that
23   “parties to any action or proceeding shall refrain from writing letters to the judge.”
24   The Court previously warned Plaintiff not to submit letters to the judge. (See Doc.
25   # 21.) Nevertheless, because the letter appears to be responsive to the R&R (see
26   Doc. # 27 at 3 (“I OBJECT. I DO DESERVE DISABILITY.”)), the Court filed the
27   letter and construed it as Plaintiff’s Objections to the R&R. Defendant did not
28   respond to Plaintiff’s Objections.
1          In the Objections, Plaintiff narrates the onset of her alleged disability,
2    describes her alleged impairments and their impact, and details tragic circumstances
3    in her personal life. (See generally Doc. # 27.) Although the Court is sympathetic
4    to Plaintiff’s difficulties and her plea for disability benefits, the Court has a limited
5    role in the disability determination process. As previously explained (see Doc. #
6    24), the Court is limited to review the decision of the Commissioner to deny
7    Plaintiff disability benefits. See 42 U.S.C. § 405(g). The Court may reverse the
8    adverse decision only if the Commissioner’s findings are not supported by
9    substantial evidence or the agency did not apply the proper legal standards. See
10   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). The
11   Court lacks the authority to determine directly whether Plaintiff is disabled, as
12   Plaintiff implores this Court to do. (See Doc. # 27 at 3.) Plaintiff’s Objections and
13   prior filings do not present a basis upon which the Court may review the decision of
14   the Commissioner, let alone a basis upon which Defendant could be given fair
15   notice of Plaintiff’s claims of error. In light of the Magistrate Judge’s analysis of
16   the five-factor test for dismissal in the R&R, dismissal of the action without
17   prejudice is appropriate.
18         After having made a de novo determination of the portions of the Report of
19   Recommendation to which Plaintiff directed her Objections, the Court concurs with
20   and accepts the findings and conclusions of the Magistrate Judge.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 2
1         Accordingly, IT IS ORDERED:
2         1.   The Report and Recommendation is accepted;
3         2.   Plaintiff’s Objections are overruled;
4         3.   Judgment shall be entered dismissing this action without prejudice;
5              and
6         4    The Clerk of Court shall serve this Order and the Judgment on Plaintiff
7              and counsel for Defendant.
8
9    DATED: January 2, 2020
10                                       ___________________________________
11                                       DOLLY M. GEE
                                         UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
